Motion Granted; Abatement Order filed January 24, 2017




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-01027-CV
                                   ____________

                          FORUM US, INC., Appellant

                                        V.

 JEFFREY MUSSELWHITE, ANTELOPE OIL TOOL & MFG. CO., LLC,
       WEARSOX, L.P. AND INTERVALE CAPITAL, LLC, Appellees


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-60075

                            ABATEMENT ORDER

      Appellant filed an unopposed motion to abate this appeal pursuant to Texas
Rule of Appellate Procedure 29.6. According to appellant’s motion, on December
30, 2016, appellant filed with the trial court its Motion to Certify Interlocutory
Appeal requesting the trial court to amend its prior partial summary judgment, and
permit a permissive appeal pursuant to section 51.014(d) of the Texas Civil Practice
and Remedies Code. The district clerk inadvertently filed appellant’s motion as a
notice of appeal in this court. Appellant asserts, and we agree, that appellant has not
filed a notice of appeal that would invoke this court’s jurisdiction. See Lehmann v.
Har-Con Corp., 30 S.W.3d 191, 195 (Tex 2001) (generally appeals may be taken
only from final judgments).

      Appellant intends to seek a permissive appeal of the trial court’s partial
summary judgment order if the trial court grants appellant’s motion and amends its
order. As such, appellant asks this court to abate this appeal until the trial court’s
ruling and “an actual notice of appeal is filed.” Texas Rule of Appellate Procedure
29.6 states that “[w]hile an appeal from an interlocutory order is pending, on a
party’s motion or on the appellate court’s own initiative, the appellate court may
review . . . a further appealable interlocutory order concerning the same subject
matter.” Tex. R. App. P. 29.6(1).

      Texas Rule of Appellate Procedure 28.3 governs the procedure to be followed
when filing a permissive appeal in a civil case. That rule provides, “[w]hen a trial
court has permitted an appeal from an interlocutory order that would not otherwise
be appealable, a party seeking to appeal must petition to the court of appeals for
permission to appeal.” Tex. R. App. P. 28.3. A petition for permissive appeal must
be filed with the clerk of the court having appellate jurisdiction within 15 days after
the order to be appealed is signed. Id. “If the petition is granted, a notice of appeal
is deemed to have been filed under Rule 26.1(b) on that date[.]” Id. A separate notice
of appeal need not be filed. Id. To seek a permissive appeal, appellant must file a
petition required by Rule 28.3.

      Appellant’s motion is granted. The appeal is abated, treated as a closed case,
and removed from this court’s active docket until appellant files a petition for
permissive appeal under Texas Rule of Appellate Procedure 28.3, or other
dispositive motion. The appeal will be reinstated on this court’s active docket at that
time. The court also will consider an appropriate motion to reinstate the appeal filed
by any party, or the court may reinstate the appeal on its own motion.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Brown and Jewell.